
	
		I
		111th CONGRESS
		1st Session
		H. R. 3678
		IN THE HOUSE OF REPRESENTATIVES
		
			September 30, 2009
			Mr. Mica (for
			 himself, Mr. Petri,
			 Mr. Boyd, Mr. Ehlers, and Mr.
			 Graves) introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend title 49, United States Code, to modify the
		  authority of the Assistant Secretary of Homeland Security (Transportation
		  Security Administration) to issue regulations and security directives using
		  emergency procedures.
	
	
		1.Issuance of regulations and
			 security directives using emergency procedures
			(a)In
			 generalSection 114(l) of
			 title 49, United States Code, is amended—
				(1)in paragraph
			 (2)—
					(A)in subparagraph
			 (A) by striking immediately in order to protect transportation
			 security and inserting in order to respond to an imminent threat
			 of finite duration; and
					(B)in subparagraph
			 (B) by inserting to determine if the regulation or security directive is
			 needed to respond to an imminent threat of finite duration before the
			 period at the end of the first sentence;
					(2)by striking
			 paragraph (3) and inserting the following:
					
						(3)Factors to
				consider
							(A)In
				generalIn determining whether to issue, rescind, or revise a
				regulation or security directive under this subsection, the Under Secretary
				shall consider, as factors in the final determination—
								(i)whether the costs
				of the regulation or security directive are excessive in relation to the
				enhancement of security the regulation or security directive will
				provide;
								(ii)whether the regulation or security
				directive will remain effective for more than a 90-day period; and
								(iii)whether the
				regulation or security directive will require revision in the subsequent 90-day
				period.
								(B)Authority to
				waive certain requirementsFor purposes of subparagraph (A)(i),
				the Under Secretary may waive requirements for an analysis that estimates the
				number of lives that will be saved by the regulation or security directive and
				the monetary value of such lives if the Under Secretary determines that it is
				not feasible to make such an estimate.
							;
				and
				(3)by adding at the
			 end the following:
					
						(5)Rulemaking
				requiredAny regulation or
				security directive issued under paragraph (2) that remains effective, with or
				without revision, for a period of more than 180 days shall be subject to a
				rulemaking pursuant to subchapter II of chapter 5 of title
				5.
						.
				(b)ApplicabilityThe
			 amendment made by subsection (a)(3) shall apply to a regulation issued under
			 section 114(l)(2) of title 49, United States Code, before, on, or after the
			 date of enactment of this Act.
			
